           Case 1:19-cv-11710-KPF Document 42 Filed 12/22/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

----------------------------------------------------------------------X
 SANMINA CORPORATION,                                                 :   1:19-cv-11710-KPF
                                                                      :
                            Plaintiff,                                :   Related Case No.:
                                                                      :   1:19-cv-11712-KPF
 vs.                                                                  :
                                                                      :   ORDER GRANTING
 DIALIGHT PLC,                                                        :   JOINT LETTER MOTION
                                                                      :   TO AMEND CIVIL CASE
                            Defendant.                                :   MANAGEMENT PLAN
                                                                      :   AND SCHEDULING
                                                                      :   ORDER

---------------------------------------------------------------------X

        KATHERINE POLK FAILLA, District Judge:

        Having reviewed the parties’ Joint Motion to Amend the Court’s May 15, 2020 Civil

Case Management Plan and Scheduling Order (“Scheduling Order”), and good cause having

been shown therein,

        IT IS HEREBY ORDERED that the Scheduling Order is amended to extend all current

case deadlines by one hundred twenty (120) days, including the following:

                        Item                               Current Deadline       New Deadline

 Contention Interrogatories                             March 1, 2021         July 2, 2021

 Requests to Admit                                      March 1, 2021         July 2, 2021

 Discovery Meet and Confer Discussion                   March 1, 2021         July 2, 2021

 Fact Witness Depositions                               March 31, 2021        July 30, 2021

 Fact Discovery Completion                              March 31, 2021        July 30, 2021

 Expert Discovery Completion                            May 17, 2021          October 15, 2021
 Case 1:19-cv-11710-KPF Document 42 Filed 12/22/20 Page 2 of 2




SIGNED this the _____         December
                22nd day of _________________, 2020 in New York, New York.
                                               ______




                                      KATHERINE POLK FAILLA
                                      United States District Judge




                                  2
